Citation Nr: 1019893	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the grant of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and J. G. 




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to June 
1965.  He died on August [redacted], 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appellant testified at a hearing in support of her claim 
in July 2004, before the undersigned Veterans Law Judge.  At 
the hearing, she submitted additional evidence and waived her 
right to have it initially considered by the RO.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).

In November 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) so that a revised 
radiation dose estimate could be obtained, and so the 
appellant could be provided with a proper notice regarding 
her claim.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during 
Operation PLUMBBOB in 1957.

2.  The Veteran died in August 1998; the physician's 
amendment to his death certificate lists the immediate cause 
of death as respiratory failure due to advanced lung cancer.  
End stage emphysema was also implicated in the cause of the 
Veteran's death.

3.  The Veteran's lung cancer was first manifested many years 
after service, and there is no competent evidence that it was 
related to disease or injury in service or during the year 
after the Veteran's discharge from service.

4.  The appellant's claim was granted in April 2002, based 
upon the provisions of the liberalizing change to 38 C.F.R. § 
3.309(d)(2), adding (xx) cancer of the lung, effective March 
26, 2002.

5.  Prior to March 26, 2002, the law did not link lung cancer 
to radiation exposure in service.

6.  The medical evidence reflects that there is no reasonable 
possibility that the Veteran's lung cancer was attributable 
to his exposure to ionizing radiation in service.


CONCLUSION OF LAW

The criteria for an effective date prior to March 26, 2002, 
for the grant of service connection for cause of the 
Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.307, 
3.309(d)(2), 3.312, 3.400, 3.816 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the appellant is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The appellant was issued a post-decisional VCAA 
letter in August 2008, and her claim was readjudicated in May 
2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the August 2008 letter addressed the effective 
date element of the claim.  She was not notified regarding 
the disability rating element.  However, as no disability 
rating is assigned when the issue on appeal is service 
connection for the cause of the Veteran's death, there is no 
prejudice to the appellant.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the 
VCAA have been met with respect to the issue on appeal.  All 
available service treatment records (STRs) have been obtained 
and associated with the claims folder.  Further, all relevant 
treatment records adequately identified by the appellant have 
been procured and associated with his claims folder.  The 
records from the Veteran's terminal hospitalization are of 
record, as is his death certificate and physician's amendment 
to the death certificate.  The appellant testified at a 
Travel Board hearing in July 2004.  This case was remanded in 
November 2005 so that a revised radiation dose estimate could 
be made and so a VCAA notice letter could be sent.  The 
revised dose estimate was made in January 2009 and the 
appellant was issued a VCAA notice letter in August 2008.  
Thus, the Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of her claim.  Under the circumstances of 
this case, additional efforts to assist the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

II.  Earlier Effective Date Claim

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2009).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if a 
Veteran exposed to radiation during active service later 
develops one of the diseases listed at 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  Second, 
under 38 C.F.R. § 3.311, service connection may be 
established if a radiation-exposed Veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Under Secretary for Benefits determines that a relationship 
exists between the disease and the Veteran's radiation 
exposure in service.  Third, even if the claimed disability 
is not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(d) or as a radiogenic disease under 38 C.F.R. § 
3.311, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 F. 
3d 1039, 1043 (Fed. Cir. 1994). See also Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

Lung cancer is listed as both a disease specific to 
radiation-exposed Veterans and a radiogenic disease.  
38 C.F.R. §§ 3.309(d)(2)(xx), 3.311(b)(2)(iv).  38 C.F.R. 
§ 3.311 also provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumption period 
specified in either section 3.307 or section 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation exposure in service.  Id.  

The Veteran's original death certificate showed that the 
immediate cause of death was respiratory failure due to 
pneumonia and end stage empysema.  In December 1998, his 
death certificate was amended to show that his immediate 
cause of death was respiratory failure due to advanced lung 
cancer.  

The Veteran was a confirmed participant in Operation 
PLUMBBOB, conducted in 1957 at the Nevada Test Site; his 
status as a radiation-exposed Veteran is conceded.  38 
U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d).  

The evidence also shows that the Veteran's lung cancer is now 
among the "radiogenic diseases" recognized by VA.  As noted 
previously, VA amended the regulations concerning presumptive 
service connection for certain diseases for Veterans who 
participated in radiation- risk activities.  Effective March 
26, 2002, lung cancer was added to the presumptive diseases 
specific to radiation-exposed Veterans.  67 Fed. Reg. 3612, 
3615 (January 25, 2002); codified at 38 C.F.R. 
§ 3.309(d)(2)(xx) (2009).

The applicable law and regulation provide that when there is 
a liberalizing change in the law or regulation, benefits 
pursuant to the change will be effective no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  In accordance with these provisions, the RO 
assigned the effective date of the change in the regulation, 
March 26, 2002, as the effective date for benefits.  The 
appellant contends that the benefits should be granted 
effective November 9, 1998, the date of her original claim.  
In this case an earlier effective date can be assigned if 
service connection for the cause of the Veteran's death can 
be established under the laws and regulations that existed 
before the change in Section 3.309.  38 C.F.R. 
§ 3.400(c)(2).

Prior to March 26, 2002, lung cancer was not a form of cancer 
which may be presumptively service-connected under the 
provisions of 38 C.F.R. § 3.309(d). However, it was a 
radiogenic disease under 38 C.F.R. § 3.311, which, in 
essence, concedes the possibility that exposure to ionizing 
radiation may be an etiological factor for the development of 
the Veteran's lung cancer.  The degree to which radiation 
exposure is a factor in the development of a malignancy 
varies depending on the type of malignancy, the amount, rate, 
and type of radiation exposure, and other relevant risk 
factors such as age at time of exposure.  Therefore, the 
question presented in this case is whether the Veteran's 
presumed level of radiation exposure was sufficient to cause 
lung cancer.

The appellant's original claim was forwarded for additional 
research and dose reconstruction, and in February 2001, the 
Defense Threat Reduction Agency (DTRA) again confirmed that 
the Veteran participated in Operation PLUMBBOB, conducted at 
the Nevada Test Site in 1957.  A radiation dose assessment 
was completed.  The DTRA estimated that the Veteran's 
recorded dose of radiation was 0.185 rem gamma (0.2 rem gamma 
rounded).  This dose has an upper bound of 0.3 rem gamma.  
Due to the Veteran's distance from ground zero, DTRA found 
that he had virtually no potential for exposure to neutron 
radiation.  The internal (50-year) committed dose equivalent 
to the Veteran's lungs was 0.1 rem.

In February 2002, the Director of the VA Compensation and 
Pension (C&P) Service requested an opinion from the VA Under 
Secretary for Health for a determination as to the probable 
relationship between the Veteran's exposure to ionizing 
radiation and the later development of lung cancer.  
Thereafter, in a February 2002 memorandum, the VA Chief 
Public Health and Environmental Hazards Officer responded 
that exposure to 14.32 rads or less at age 39 (the Veteran's 
age when he participated in Operation PLUMBBOB) provided a 99 
percent credibility that there was "no reasonable 
possibility that it is as likely as not that the [V]eteran's 
lung cancer is related to exposure to ionizing radiation."  
The screening dose for an individual other than a known, 
regular smoker was used because the Veteran was reported to 
have stopped smoking five or more years prior to his 
diagnosis of lung cancer.  The Chief Public Health Officer 
concluded that it was unlikely that the Veteran's lung cancer 
was attributable to exposure to ionizing radiation during 
service.  Scientific literature concerning the medical 
effects of ionizing radiation was cited in the opinion.

On May 8, 2003, the National Research Council (NRC) released 
a report titled, "A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency."  The report 
concluded that while the methodology used by the DTRA for 
estimating doses resulted in average does that were generally 
valid, the upper bound values in certain cases had 
questionable validity.  Thereafter, DTRA devised new methods 
for reconstructing dose estimates.  In November 2005, the 
Board remanded the case so that a revised dose estimate could 
be made in accordance with the recommendations provided by 
the NRC's 2003 report. 

In February 2007, the DTRA provided a revised dose estimate 
for the Veteran.  His mean total external gamma dose was 0.19 
rem, with an upper bound of 0.28 rem.  The mean external 
neutron radiation dose was 0.006 rem, with an upper bound of 
0.032 rem.  Internal committed alpha dose to the lungs was 
0.041 rem, with a upper bound of 0.41 rem.  Internal 
committed beta plus gamma dose to the lungs was 0.73 rem, 
with an upper bound of 7.3 rem.  

In December 2008, the Director of the C&P Service requested 
an opinion from the VA Under Secretary for Health.  In a 
January 2009 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded that it was unlikely 
that the Veteran's lung cancer was caused by in-service 
radiation exposure.  The Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the Veteran's lung cancer.  Based upon his 
estimated range of ionizing radiation exposure dosage and 
using calculated 99th percentile values, it was determined 
that the probability of this exposure resulting in his 
subsequent lung cancer was 6.73 percent.  This opinion was 
based upon review of the particular facts of this case, to 
include the amount of the Veteran's radiation exposure, his 
duration of exposure, and the elapsed time between his 
exposure and onset of his cancer. Moreover, this opinion was 
provided by a public health official specifically tasked and 
specialized in evaluating environmental hazard risks, to 
include radiation exposure, and the evidentiary record 
contains no competent medical opinion to the contrary.

Because the evidence does not support a grant under the 
provisions of 38 C.F.R. 
§ 3.311, an effective date consistent with that section 
cannot be granted.  The only basis for the grant of service 
connection for the fatal cancer is found in the presumptive 
provisions of 38 C.F.R. § 3.309(d)(2).  Since the applicable 
provisions of that section supporting service connection for 
lung cancer were effective March 26, 2002, that is the 
earliest effective date that can be assigned for benefits.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Brown v. 
Nicholson; 21 Vet. App. 290 (2007).

The appellant's personal belief that the Veteran's lung 
cancer is due to his in service radiation exposure, while 
certainly well-intentioned, holds no probative value in this 
case, as she lacks requisite medical expertise to make a 
determination medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lung cancer 
is not a condition that can be diagnosed by unique and 
readily identifiable features or symptoms.  The appellant is 
not competent to state what caused the Veteran's lung cancer.  

The Board thus concludes that the RO established the earliest 
effective date permitted under the law for the grant of DIC 
benefits in this case.  It follows that the claim for an 
earlier effective date must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than March 26, 2002, for the grant 
of service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


